MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner Jose Oscar Martinez’s appeal of the Immigration Judge’s order denying his motion for a continuance and his application for cancellation of removal.
Respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction in part is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Moutero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
To the extent that petitioner challenges the Immigration Judge’s denial of his motion for a continuance, this petition for review is denied in part because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Immigration Judge did not abuse his discretion in denying petitioner’s motion for a continuance. See Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246-47 (9th Cir.2008) (holding that “[t]he decision to grant or deny a continuance is in the sound discretion of the judge and will not be overturned except on a showing of clear abuse”) (internal citations omitted).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED, in part; DENIED, in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.